 

Exhibit 10.1

FIRST AMENDMENT TO THE

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

2009 INCENTIVE COMPENSATION PLAN

Cognizant Technology Solutions Corporation, a Delaware corporation (the
“Corporation”), originally adopted the Cognizant Technology Solutions
Corporation 2009 Incentive Compensation Plan (as amended from time to time, the
“Plan”) effective as of December 17, 2007, and the Plan was approved by the
stockholders of the Corporation on December 17, 2007. Article Five, Section V.A
of the Plan allows the Board of Directors of the Corporation to amend the Plan
in certain respects at any time or from time to time.

In order to amend the Plan in certain respects, this First Amendment to the Plan
has been adopted and approved by a resolution of the Board of Directors of the
Corporation on February 19, 2014, effective as set forth below. This First
Amendment to the Plan, together with the Plan, constitutes the entire Plan as
amended to date.

1. Effective as of March 1, 2014, and subject to approval by the stockholders of
the Corporation, Article One, Section V.D of the Plan is hereby amended in its
entirety to read as follows:

D. Each person participating in the Plan shall be subject the following
limitations:

— for Awards to Employees, consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary) denominated in
shares of Common Stock at the time of grant (whether subsequently payable in
cash or Common Stock, or a combination of both), the maximum number of shares of
Common Stock for which such Awards may be made to such person in any calendar
year shall not exceed Two Million Five Hundred Thousand (2,500,000) shares of
Common Stock in the aggregate, and

— for Awards denominated in dollars at the time of grant (whether subsequently
payable in cash or Common Stock, or a combination of both), the maximum dollar
amount for which such Awards may be made to such person in any calendar year
shall not exceed Four Million Dollars ($4,000,000),

— for Awards to non-employee members of the Board or the board of directors of
any Parent or Subsidiary denominated in shares of Common Stock at the time of
grant (whether subsequently payable in cash or Common Stock, or a combination of
both), the maximum number of shares of Common Stock for which such Awards may be
made to such person in any calendar year shall not exceed Fifty Thousand
(50,000) shares of Common Stock in the aggregate.

2. Effective as of March 1, 2014, and subject to approval by the stockholders of
the Corporation, Appendix Section AA of the Plan is hereby amended in its
entirety to read as follows:

AA. Performance Goals shall mean any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based: (i) revenue
or revenue growth, (ii) operating or net income, (iii) operating or net income
before acquisition related charges, net non-operating foreign currency exchange
gains or losses and/or charges for stock-based compensation and any taxes or
fringe benefits incurred by the Corporation (or any Parent or Subsidiary) in
settlement of stock-based awards, (iv) operating or net income before interest,
taxes, depreciation, amortization and/or charges for stock-based compensation
and any taxes or fringe benefits incurred by the Corporation (or any Parent or
Subsidiary) in settlement of stock-based awards, (v) gross, operating or net
profit margin, (vi) gross, operating or net profit margin before acquisition
related charges, net non-operating foreign currency exchange gains or losses
and/or charges for stock-based compensation and any taxes or fringe benefits
incurred by the Corporation (or any Parent or Subsidiary) in settlement of
stock-based awards, (vii) earnings per share, either before or after acquisition
related charges, net non-operating foreign currency exchange gains or losses
and/or charges for stock-based compensation and any taxes or fringe benefits
incurred by the Corporation (or any Parent or Subsidiary) in settlement of
stock-based awards, (viii) return on assets, capital or stockholder equity,
(ix) total stockholder return, (x) cash flow, (xi) measures in terms of days
sales outstanding or accounts receivable outstanding, (xii) working capital,
(xiii) market share, (xiv) increases in customer base, (xv) cost reductions or
other expense control objectives, (xvi) market price of the Common Stock,
whether measured in absolute terms or in relationship to earnings or operating
income or in relation to various stock market or industry indicies,
(xvii) budget objectives, (xviii) working capital, (xix) mergers, acquisitions
or divestitures, (xx) measures

 

1



--------------------------------------------------------------------------------

of customer satisfaction, (xxi) productivity measures, (xxii) funds from
operations, (xxiii) operating efficiency, or (xxiv) economic value-added models.
Each performance criteria may be based upon the attainment of specified levels
of the Corporation’s performance under one or more of the measures described
above relative to the performance of other entities and may also be based on the
performance of any of the Corporation’s business units or divisions or any
Parent or Subsidiary. Each applicable Performance Goal may include a minimum
threshold level of performance below which no Award will be earned, levels of
performance at which specified portions of an Award will be earned and a maximum
level of performance at which an Award will be fully earned. Each applicable
Performance Goal may be structured at the time of the Award to provide for
appropriate adjustment for one or more of the following items: (A) asset
impairments or write-downs; (B) litigation judgments or verdicts and expenses
and settlement costs and expenses; (C) the effect of changes in tax laws or
regulations, accounting principles or other applicable laws, regulations or
provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; (E) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s annual report to shareholders for the applicable year; (F) the
operations of any business acquired by the Corporation or any Parent or
Subsidiary or of any joint venture in which the Corporation or any Parent or
Subsidiary participates; (G) the divestiture of one or more business operations
or the assets thereof; (H) the costs incurred in connection with such
acquisitions or divestitures or (I) non-operating foreign exchange gains or
losses.

* * * * * * * *

 

2